                                                                             Case 2:19-cv-00130-GMN-GWF Document 15 Filed 04/12/19 Page 1 of 2



                                                                              Phillip A. Silvestri, Esq.
                                                                         1    Nevada Bar No. 11276
                                                                         2    Greenspoon Marder LLP
                                                                              3993 Howard Hughes Pkwy., Ste. 400
                                                                         3    Las Vegas, Nevada 89169
                                                                              Tel: (702) 978-4249
                                                                         4    Fax: (954) 333-4256
                                                                              phillip.silvestri@gmlaw.com
                                                                         5
                                                                              Attorneys for Defendant
                                                                         6
                                                                                                          UNITED STATES DISTRICT COURT
                                                                         7
                                                                                                                 DISTRICT OF NEVADA
                                                                         8
                                                                              SHANNON AULTMAN, an individual, and                     Case No. 2:19-cv-00130-GMN-GWF
                                                                         9
                                                                              DAVID AULTMAN, an individual,
                                                                        10                                                           STIPULATION AND [PROPOSED]
                                                                                     Plaintiffs,                                    ORDER TO EXTEND DEADLINE TO
                   LLP .
            MARDERCHTD




                                                                        11    v.                                                       RESPOND TO MOTION FOR
                                                               380400

                                                      (702) 333-4256
                                                            362-9472




                                                                                                                                     PROTECTIVE ORDER [ECF #13]
                                                            Suite




                                                                        12
                                                         Suite
        & LEATHAM,




                                                                              ELDORADO RESORTS CORP., a Florida
                                   Las Vegas, Nevada 89169
                                                       89102
                                                  Parkway,

                                      362-7800 / Fax: (954)




                                                                              Corporation, d/b/a  ELDORADO                                      FIRST REQUEST
                                         HughesAvenue,




                                                                        13
                                                                              DEVELOPMENT CORP.,
                                                                        14                                                              Hearing Scheduled: May 3, 2019.
 GREENSPOON
                                   West Sahara

                           Tel: (702) 978-4249




                                                                                     Defendant.
                                                                        15
                                Howard
KOLESAR




                                                                                     The parties, Defendant Eldorado Resorts Corp. (“Eldorado”) by and through its counsel
                             3320




                                                                        16
                           3993




                                                                        17    of record, Greenspoon Marder LLP, and Plaintiffs Shannon Aultman and David Aultman

                                                                        18    (“Plaintiffs”) by and through their counsel of record, Christopher Burk, Esq. of Totten Franqui

                                                                        19    Davis & Burk, LLC (“TFDB”) hereby stipulate hereby stipulate to extend the time for Eldorado

                                                                        20    to respond to TFDB’s Motion for Protective Order [ECF #13] as follows:

                                                                        21           Eldorado’s Opposition to TFDB’s Motion is currently due on April 15, 2019. Counsel for

                                                                        22    Eldorado is in trial from April 15-18, and is preparing for the same. On that basis the parties have

                                                                        23    agreed to provide Eldorado an additional four (4) days to respond to the Motion, through April

                                                                        24    19, 2019. This is the first request for an extension. This stipulation will not impact the hearing

                                                                        25    ///

                                                                        26    ///

                                                                        27    ///

                                                                        28    //

                                                                                                                      Page 1 of 2
                                                                              39682019.1
                                                                             Case 2:19-cv-00130-GMN-GWF Document 15 Filed 04/12/19 Page 2 of 2



                                                                         1    on the Motion, currently scheduled for May 3, 2019, and is not entered for purposes of delay.

                                                                         2           Dated this 12th day of April, 2019.

                                                                         3
                                                                              Totten, Franqui, Davis & Burk, LLP               Greenspoon Marder LLP
                                                                         4

                                                                         5    /s/ Christopher Burk, Esq.                       /s/ Phillip A. Silvestri, Esq.
                                                                              CHRISTOPHER D. BURK, ESQ.                        PHILLIP A. SILVESTRI, ESQ.
                                                                         6    Nevada Bar No. 8976                              Nevada Bar No. 11276
                                                                              Movant and Attorneys for Plaintiffs              Attorneys for Defendant
                                                                         7

                                                                         8

                                                                         9
                                                                                      IT IS SO ORDERED
                                                                        10
                   LLP .
            MARDERCHTD




                                                                        11             ___________________________________
                                                               380400

                                                      (702) 771-9264
                                                            362-9472




                                                                                       UNITED
                                                                                       UNITED STATES
                                                                                               STATESDISTRICT   JUDGE
                                                                                                       MAGISTRATE    JUDGE
                                                            Suite




                                                                        12
                                                         Suite
        & LEATHAM,
                                   Las Vegas, Nevada 89169
                                                       89102
                                                  Parkway,

                                      362-7800 / Fax: (954)




                                                                                              4/15/2019
                                                                                       DATED: ______________
                                         HughesAvenue,




                                                                        13

                                                                        14
 GREENSPOON
                                   West Sahara

                           Tel: (702) 978-4255




                                                                        15
                                Howard
KOLESAR
                             3320




                                                                        16
                           3993




                                                                        17
                                                                        18

                                                                        19

                                                                        20

                                                                        21
                                                                        22

                                                                        23

                                                                        24
                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                     Page 2 of 2
                                                                              39682019.1
